So OC NT DH WwW BB WwW BO &

MY MB N NN NY Be Be Be Be Be ew Be RW Bg
“uF Be 8b Fe SF GBD mem DA RB DBD NH 2S

Cage gap Nan PE As Be agEh P84 Sd G3)

12/20 Pa
3/10/20 Pa

THE HONORABLE ROBERT S, LASNIK.

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

 

 

AT SEATTLE
KRISTA PEOPLES, an individual,
No. 2:18-cv-01173-RSL
Plaintiff,
STIPULATED MOTION AND
(PROPOSED) ORDER TO CONTINUE
V. DEADLINES TO ALLOW CONTINUED
SETTLEMENT DISCUSSIONS
UNITED SERVICES AUTOMOBILE NOTE ON MOTION CALENDAR:
ASSOCIATION and USAA CASUALTY MARCH 10, 2020
INSURANCE COMPANY,
Defendants.
STIPULATED MOTION

The parties to this action continue to engage in settlement discussions, with the

assistance of Judge Paris K. Kallas of Judicial Dispute Resolution, LLC. The parties have made

further progress in their discussions to date and are continuing that effort in coordination with

Judge Kallas, who is actively involved in continuing to work with the parties. The parties have

scheduled additional sessions with Judge Kallas on March 11 and March 24, 2020. In order to

facilitate this ongoing effort, while promoting efficiency and avoiding waste of the Court’s and

the parties’ time and resources as the parties continue their settlement discussions, the parties

jointly and respectfully seek leave of the Court to renote Plaintiff's Motion for Class

STIPULATED MOTION AND ORDER TO CONTINUE
DEADLINES TO ALLOW CONTINUED SETTLEMENT
DISCUSSIONS - 1

No. 2:18-cv-01173-RSL

CorR CRONIN LLP
1001 Fourth Avenue, Suite 3900
Seattle, Washington 98154-1051

Tel (206) 625-8600
Fax (206) 625-0900

 
oO So 41 DR AW FB WH bh

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

CASES LBP E RSL OSHN es HRS 8650 BSS S AUP

Certification of Breach of Contract Claim for consideration on May 15, 2020 (it is currently

noted for April 3) and continue the associated response and reply deadlines to May 4 and May

15, respectively.

The parties, therefore, stipulate and jointly and respectfully request that the Court enter

proposed Order submitted with this Motion.

So Stipulated and Respectfully Submitted this 10th day of March, 2020.

BRESKIN JOHNSON TOWNSEND, PLLC

By: s/ Brendan W_Donckers

David E. Breskin, WSBA #10607
Brendan W. Donckers, WSBA #39406
1000 Second Avenue, Suite 3670
Seattle, WA 98104

Tel: (206) 652-8660

Fax: (206) 652-8290
dbreskin@bjtlegal.com
bdonckers@bjtlegal.com

Young-Ji Ham, WSBA #46421
WASHINGTON INJURY LAWYERS PLLC
1001 Fourth Avenue, Suite 3200

Seattle, WA 98154

Tel: (425) 312-3057
youngji@washinjurylaw.com

Attorneys for Plaintiffs

STIPULATED MOTION AND ORDER TO CONTINUE
DEADLINES TO ALLOW CONTINUED SETTLEMENT

DISCUSSIONS — 2
No. 2:18-cv-01173-RSL

CORR CRONIN LLP

By: s/ Michael A. Moore

Michael A. Moore, WSBA No. 27047
John T. Bender, WSBA No. 49658
1001 Fourth Avenue, Suite 3900
Seattle, WA 98154-1051

Tel: (206) 625-8600

Fax: (206) 625-0900
mmoore@corrcronin.com
jbender@corrcronin.com

Jay Williams (pro hac vice)

David C. Scott (pro hac vice)
SCHIFF HARDIN LLP

233 South Wacker Drive, Suite 7100
Chicago, IL 60606

Tel: (312) 258-5500

Fax: (312) 258-5600
jwilliams@schiffhardin.com
dscott@schiffhardin.com

Attorneys for Defendants

CORR CRONIN LLP
1001 Fourth Avenue, Suite 3900
Seattle, Washington 98154-1051

Tel (206) 625-8600
Fax (206) 625-0900

 
So oO NSN HN A Bf

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

CABEse ZTE DLITERSL WSUS S4 Fed 83/10/20 Bae SRE

ORDER
Based upon the parties’ Stipulated Motion to Continue Deadlines to Allow Continued
Settlement Discussions, the Court hereby finds good cause to GRANT the stipulated motion.
The Clerk of Court is directed to renote Plaintiff's Motion for Class Certification of
Breach of Contract Claim (Dkt. # 67) for consideration on Friday, May 15, 2020. Defendants
may, on or before May 4, file a substantive opposition to Plaintiff's Motion. Plaintiff's reply

is due on or before the note date.

IT IS SO ORDERED.

DATED: acl (2.2020 WKS (ak
Robert S. Lasnik
United States District Judge

STIPULATED MOTION AND ORDER TO CONTINUE Corr CRONIN LLP

DEADLINES TO ALLOW CONTINUED SETTLEMENT 1001 Fourth Avenue, Suite 3900

DISCUSSIONS -— 3 cies . patos
€ 7

No. 2:18-cv-01173-RSL Fax (206) 625-0900

 
